DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10984350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter  as the cited patent with obvious wording variations.

Patent US 10984350 B2
Instant
1. A computer-based method for modifying a sound source, the method comprising: accessing, by an acoustic processing facility including at least one processor, a multi-dimensional sound profile of an acoustic environment, wherein the multi-dimensional sound profile comprises a time-based sound reflection sequence for the acoustic environment; and modifying, by the acoustic processing facility, a sound source data based on the multi-dimensional sound profile to generate a modified sound data.
2. The computer-based method of claim 1, wherein the time-based sound reflection sequence comprises at least two sound parameters selected from a group consisting of amplitude, frequency, and sound quality.
3. The computer-based method of claim 1, wherein the time-based sound reflection sequence comprises primary and secondary reflections from a single sound source.
4. The computer-based method of claim 1, the method further comprising: transmitting the modified sound data to a sound output device, wherein the modified sound data simulates a sound characteristic of the acoustic environment.
5. The computer-based method of claim 4, wherein the sound output device is a speaker.
6. The computer-based method of claim 4, wherein the sound output device is a headphone.
7. The computer-based method of claim 4, wherein modifying further comprises: modifying the sound source data based on another acoustic environment into which the modified sound data will be output through the sound output device.
8. The computer-based method of claim 7, wherein: the another acoustic environment is a theater and/or a cinema; and the modified sound data simulates listening to a sound as if played in the acoustic environment.
9. The computer-based method of claim 7, wherein the another acoustic environment is a home theater and/or a conference room, where the modified sound data simulates listening to a sound as if played in the acoustic environment.
10. The computer-based method of claim 7, wherein the another acoustic environment is a headphone environment, where the modified sound data simulates listening to a sound as if played in the acoustic environment.
11. The computer-based method of claim 4, wherein: the sound output device comprises the acoustic processing facility; and the sound output device modifies the sound source data to generate the modified sound data.
12. The computer-based method of claim 4, wherein modifying further comprises: modifying the sound source data based on at least one sound system component of the sound output device.
13. The computer-based method of claim 4, wherein: the sound output device outputs audible sound into a second acoustic environment; and modifying the sound source data based on the multi-dimensional sound profile generates a modified sound data that resembles at least one characteristic of the multi-dimensional sound profile of the acoustic environment.
14. A system comprising: an acoustic processing facility comprising at least one processor and at least one memory device that stores an application that adapts the processor to perform the below steps: access a multi-dimensional sound profile of an acoustic environment, wherein the multi-dimensional sound profile comprises a time-based sound reflection sequence for the acoustic environment; and modify a sound source data based on the multi-dimensional sound profile to generate a modified sound data.
15. The system of claim 14, wherein the time-based sound reflection sequence comprises: at least two sound parameters selected from a group consisting of amplitude, frequency, and sound quality.
16. The system of claim 14, wherein the time-based sound reflection sequence comprises: primary and secondary reflection from a single sound source.
17. The system of claim 14, wherein: the modified sound data is transmitted to a sound output device; and the modified sound data simulates a sound characteristic of the acoustic environment.
18. The system of claim 17, wherein modifying further comprises: modifying the sound source data based on a second acoustic environment into which the modified sound data will be output through the sound output device.
19. The system of claim 18, wherein: the second acoustic environment is a headphone environment; and the modified sound data simulates listening to a sound as if played in the acoustic environment.
20. The system of claim 14, wherein modifying further comprises: modifying the sound source data based on at least one sound system component of a sound output device.
1. A computer-based method for reproducing a sound quality in a performance space, the method comprising: accessing a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; receiving sound data from a sound input device in a second performance space; modifying the sound data to match a sound characteristic of the multi-dimensional sound signature; and transmitting the modified sound data through a sound output device in the second performance space.
2. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
4. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, or frequency of sound reflections.
5. The computer-based method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted in the second performance space.
6. The computer-based method of claim 1, further comprising: simultaneously transmitting the modified sound data through a sound output device in the second performance space.
7. The computer-based method of claim 6, wherein the sound output device is a speaker.
8. The computer-based method of claim 6, wherein the sound output device is a headphone.
9. The computer-based method of claim 1, wherein the audience location is an area of audience seats in the first performance space.
10. The computer-based method of claim 1, wherein the audience location is a specific seat in the first performance space.
11. A system comprising: an acoustic processing facility structured to access a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; and a sound input device structured to generate sound data from a second performance space and to transmit the sound data to the acoustic processing facility; wherein the acoustic processing facility is further structured to modify the sound data to match a sound characteristic of the multi-dimensional sound signature.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions including at least one of timing, direction, amplitude or frequency of sound reflections.
15. The system of claim 11, wherein modification of the sound data by the acoustic processing facility reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted.
16. The system of claim 11, further comprising: a sound output device to simultaneously transmit the modified sound data.
17. The system of claim 16, wherein the sound output device is a speaker.
18. The system of claim 16, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the first performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the first performance space.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 110776724 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter  as the cited patent with obvious wording variations.

Patent US 10776724 B2
Instant
1. A computer-based method for reproducing an acoustic environment, the method comprising: accessing, by an acoustic processing facility, a computer stored multi-dimensional sound profile of a first space, wherein the multi-dimensional sound profile of the first space includes at least one multi-dimensional sound signature, the at least one multi-dimensional sound signature comprising a time-based sound reflection sequence within the first space for at least two sound parameters; and modifying, by said acoustic processing facility, a characteristic of an array of speakers in a second space to change the multi-dimensional sound profile in the second space to resemble at least one characteristic of the computer stored multi-dimensional sound profile of the first space.
2. The computer-based method of claim 1, wherein the acoustic processing facility performs the step of modifying the characteristic and the characteristic is at least one of a volume characteristic, a frequency characteristic, a sound quality characteristic, or a signal timing characteristic.
3. The computer-based method of claim 1, wherein the acoustic processing facility provides instructions to execute the step of modifying the characteristic and the characteristic is at least one of a location characteristic of at least one speaker of the array of speakers or a direction characteristic of at least one speaker of the array of speakers.
4. The computer-based method of claim 1, wherein the second space is a movie theater.
5. The computer-based method of claim 1, wherein the at least two sound parameters are selected from a group consisting of amplitude, frequency, and sound quality.
6. The computer-based method of claim 1, wherein modifying the characteristic of the array of speakers utilizes a computer-based measuring device to measure a multi-dimensional sound profile in the second space.
7. The computer-based method of claim 6, wherein the multi-dimensional sound profile in the second space is compared to the multi-dimensional sound profile of the first space.
8. The computer-based method of claim 7, wherein the measurement is made at an audience location in the second space.
9. The computer-based method of claim 7, wherein the comparison includes comparison of a loudness characteristic.
10. The computer-based method of claim 7, wherein the comparison includes comparison of a sound quality characteristic.
11. The computer-based method of claim 1, wherein the time-based sound reflection sequence comprises primary and secondary reflection from a single sound source.
12. A system comprising: an acoustic processing facility comprising at least one processor and at least one memory, the acoustic processing facility configured to: access a computer stored multi-dimensional sound profile of a first space, wherein the multi-dimensional sound profile of the first space includes at least one multi-dimensional sound signature, the at least one multi-dimensional sound signature comprising a time-based sound reflection sequence within the first space for at least two sound parameters; and modify a characteristic of an array of speakers in a second space to change the multi-dimensional sound profile in the second space to imitate at least one characteristic of the computer stored multi-dimensional sound profile in the first space.
13. The system of claim 12, wherein the acoustic processing facility is adapted to modify the characteristic and the characteristic is at least one of a volume characteristic, a frequency characteristic, a sound quality characteristic, or a signal timing characteristic.
14. The system of claim 12, wherein the acoustic processing facility is adapted to provide instructions to execute the step of modifying the characteristic and the characteristic is at least one of a location characteristic of at least one speaker of the array of speakers or a direction characteristic of at least one speaker of the array of speakers.
15. The system of claim 12, wherein the second space is a movie theater.
16. The system of claim 12, wherein the at least two sound parameters are selected from a group consisting of amplitude, frequency, and sound quality.
17. The system of claim 12, wherein modifying a characteristic of the array of speakers utilizes a computer-based measuring device to measure a multi-dimensional sound profile in the second space.
18. The system of claim 17, wherein the multi-dimensional sound profile in the second space is compared to the multi-dimensional sound profile of the first space.
19. The system of claim 18, wherein the measurement is made at an audience location in the second space.
20. The system of claim 18, wherein the comparison includes comparison of a loudness characteristic.
21. The system of claim 18, wherein the comparison includes comparison of a sound quality characteristic.
22. The system of claim 12, wherein the time-based sound reflection sequence comprises primary and secondary reflection from a single sound source.

1. A computer-based method for reproducing a sound quality in a performance space, the method comprising: accessing a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; receiving sound data from a sound input device in a second performance space; modifying the sound data to match a sound characteristic of the multi-dimensional sound signature; and transmitting the modified sound data through a sound output device in the second performance space.
2. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
4. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, or frequency of sound reflections.
5. The computer-based method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted in the second performance space.
6. The computer-based method of claim 1, further comprising: simultaneously transmitting the modified sound data through a sound output device in the second performance space.
7. The computer-based method of claim 6, wherein the sound output device is a speaker.
8. The computer-based method of claim 6, wherein the sound output device is a headphone.
9. The computer-based method of claim 1, wherein the audience location is an area of audience seats in the first performance space.
10. The computer-based method of claim 1, wherein the audience location is a specific seat in the first performance space.
11. A system comprising: an acoustic processing facility structured to access a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; and a sound input device structured to generate sound data from a second performance space and to transmit the sound data to the acoustic processing facility; wherein the acoustic processing facility is further structured to modify the sound data to match a sound characteristic of the multi-dimensional sound signature.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions including at least one of timing, direction, amplitude or frequency of sound reflections.
15. The system of claim 11, wherein modification of the sound data by the acoustic processing facility reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted.
16. The system of claim 11, further comprising: a sound output device to simultaneously transmit the modified sound data.
17. The system of claim 16, wherein the sound output device is a speaker.
18. The system of claim 16, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the first performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the first performance space.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10275726 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant are broader that those of the patent with obvious wording variations.

Patent US 10275726 B2
Instant
1. A computer-based method for reproducing a performance sound quality in a rehearsal space, the method comprising: accessing a computer stored multi-dimensional sound signature for an audience location in a performance space; receiving sound data from a sound input device in the rehearsal space; modifying the sound data received in the rehearsal space to match a sound characteristic of the multi-dimensional sound signature of the audience location of the performance space; and simultaneously transmitting the modified sound data matching the sound characteristic of the performance space through a sound output device in the rehearsal space.
2. The method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the performance space for at least two sound parameters.
4. The method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, and frequency of sound reflections.
5. The method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the rehearsal space and the multi-dimensional sound signature of the audience location in the performance space when the modified sound data is transmitted in the rehearsal space.
6. The method of claim 1, wherein the sound input device is a microphone.
7. The method of claim 1, wherein the sound output device is a speaker.
8. The method of claim 1, wherein the sound output device is a headphone.
9. The method of claim 1, wherein the audience location is an area of audience seats in the performance space.
10. The method of claim 1, wherein the audience location is a specific seat in the performance space.
11. A system comprising: an acoustic processing facility accessing a computer stored multi-dimensional sound signature for an audience location in a performance space; a sound input device receiving sound data, wherein the acoustic processing facility modifies the sound data received in a rehearsal space to match a sound characteristic of the multi-dimensional sound signature of the audience location of the performance space; and a sound output device to simultaneously transmit the modified sound data matching the sound characteristic of the performance space in the rehearsal space.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude and frequency of sound reflections.
15. The system of claim 11, wherein modifying the sound data reduces a difference between an acoustic environment of the rehearsal space and the multi-dimensional sound signature of the audience location in the performance space when the modified sound data is transmitted.
16. The system of claim 11, wherein the sound input device is a microphone.
17. The system of claim 11, wherein the sound output device is a speaker.
18. The system of claim 11, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the performance space.

1. A computer-based method for reproducing a sound quality in a performance space, the method comprising: accessing a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; receiving sound data from a sound input device in a second performance space; modifying the sound data to match a sound characteristic of the multi-dimensional sound signature; and transmitting the modified sound data through a sound output device in the second performance space.
2. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
4. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, or frequency of sound reflections.
5. The computer-based method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted in the second performance space.
6. The computer-based method of claim 1, further comprising: simultaneously transmitting the modified sound data through a sound output device in the second performance space.
7. The computer-based method of claim 6, wherein the sound output device is a speaker.
8. The computer-based method of claim 6, wherein the sound output device is a headphone.
9. The computer-based method of claim 1, wherein the audience location is an area of audience seats in the first performance space.
10. The computer-based method of claim 1, wherein the audience location is a specific seat in the first performance space.
11. A system comprising: an acoustic processing facility structured to access a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; and a sound input device structured to generate sound data from a second performance space and to transmit the sound data to the acoustic processing facility; wherein the acoustic processing facility is further structured to modify the sound data to match a sound characteristic of the multi-dimensional sound signature.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions including at least one of timing, direction, amplitude or frequency of sound reflections.
15. The system of claim 11, wherein modification of the sound data by the acoustic processing facility reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted.
16. The system of claim 11, further comprising: a sound output device to simultaneously transmit the modified sound data.
17. The system of claim 16, wherein the sound output device is a speaker.
18. The system of claim 16, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the first performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the first performance space.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 9773215 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter  as the cited patent with obvious wording variations.

Patent US 9773215 B2
Instat
1. A computer-based method for reproducing an acoustic environment, the method comprising: accessing a computer stored multi-dimensional sound profile of a first space, wherein the multi-dimensional sound profile of the first space includes a plurality of multi-dimensional sound signatures, each multi-dimensional sound signature comprising a time-based sound reflection sequence within the first space for at least two sound parameters; measuring, utilizing a computer-based measuring device, a multi-dimensional sound profile in a second space, wherein the multi-dimensional sound profile of the second space includes a plurality of multi-dimensional sound signatures, each multi-dimensional sound signature comprising a time-based reflection sequence within the second space for at least two sound parameters; comparing, utilizing an acoustic processing facility, the multi-dimensional sound profile of the first space and the multi-dimensional sound profile of the second space; accessing the sound characteristics of an audio output device that will serve as the audio output device in the second space; and modifying, utilizing the acoustic processing facility, the audio output of a media content of the audio output device taking into account the sound characteristics of the audio output device, wherein the modifying reduces the difference as determined in the comparing between the multi-dimensional sound profile of the first space and the multi-dimensional sound profile of the second space as output by the audio output device.
2. The method of claim 1, wherein the first space is a performance space.
3. The method of claim 1, wherein the second space is at least one of a home theater or a professional cinema.
4. The method of claim 1, wherein the modifying of the audio output of the media content includes changing the configuration of the audio output device.
5. The method of claim 1, wherein the sound parameters are selected from the group consisting of amplitude, frequency, and quality.
6. The method of claim 5, wherein the time-based sound reflection sequence comprises primary and secondary reflections from a single sound source.
7. The method of claim 5, wherein the time-based sound reflection sequence comprises primary, secondary, and tertiary reflections from a single sound source.
8. The method of claim 1, wherein the modifying is such that a person listening to the media content played in the second space experiences the media content as if the person was listening to the media content in the first space.
9. The method of claim 1, wherein the media content is a pre-recorded media content that is played through the audio output device.
10. The method of claim 1, further comprising using an audio input device in the second space, wherein the sound input into the audio input device is at least one of live sound for playing through the audio output device and recorded sound for subsequent playback through the audio output device.
11. The method of claim 10, wherein the first space is a performance space and the second space is one of a rehearsal space and a recording space.

1. A computer-based method for reproducing a sound quality in a performance space, the method comprising: accessing a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; receiving sound data from a sound input device in a second performance space; modifying the sound data to match a sound characteristic of the multi-dimensional sound signature; and transmitting the modified sound data through a sound output device in the second performance space.
2. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
4. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, or frequency of sound reflections.
5. The computer-based method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted in the second performance space.
6. The computer-based method of claim 1, further comprising: simultaneously transmitting the modified sound data through a sound output device in the second performance space.
7. The computer-based method of claim 6, wherein the sound output device is a speaker.
8. The computer-based method of claim 6, wherein the sound output device is a headphone.
9. The computer-based method of claim 1, wherein the audience location is an area of audience seats in the first performance space.
10. The computer-based method of claim 1, wherein the audience location is a specific seat in the first performance space.
11. A system comprising: an acoustic processing facility structured to access a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; and a sound input device structured to generate sound data from a second performance space and to transmit the sound data to the acoustic processing facility; wherein the acoustic processing facility is further structured to modify the sound data to match a sound characteristic of the multi-dimensional sound signature.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions including at least one of timing, direction, amplitude or frequency of sound reflections.
15. The system of claim 11, wherein modification of the sound data by the acoustic processing facility reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted.
16. The system of claim 11, further comprising: a sound output device to simultaneously transmit the modified sound data.
17. The system of claim 16, wherein the sound output device is a speaker.
18. The system of claim 16, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the first performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the first performance space.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 9094765 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter  as the cited patent with obvious wording variations.

Patent US 9094765 B2
Instant
1. A method for decreasing the acoustic differences between a first room and a second room comprising: (a) generating, using a computer processor, a first sound signature for a sound measurement location within the first room, wherein generating the first sound signature comprises i) initiating at least one sound at a sound initiation location in the first room, and ii) measuring selected characteristics of the least one sound at the sound measurement location to determine a plurality of sound reflection path characteristics of the first room between the sound initiation location and the sound measurement location; (b) providing a description of the second room that includes a plurality of acoustic characteristics of the second room; (c) calculating, using the computer processor, a second sound signature for a sound reception location within the second room, wherein calculating the second sound signature comprises i) selecting a sound initiation location and the sound reception location in the second room, ii) simulating a sound emission from the sound initiation location in the second room, and iii) determining a plurality of sound reflection path characteristics of the second room between the sound initiation location and the sound reception location for the simulated sound emission; (d) determining, using the computer processor, the differences between the first sound signature and the second sound signature; (e) adjusting, using the computer processor, the description of the second room to change at least one of the plurality of acoustic characteristics of the second room; (f) repeating steps (c) through (e) until at least one of the differences between the first sound signature and the second sound signature is decreased.
2. The method of claim 1, wherein the sound initiation location in the first room and the sound initiation location in the second room are performance stage locations.
3. The method of claim 1, wherein the sound measurement location in the first room and the sound measurement location in the second room are performance audience locations.
4. The method of claim 1, wherein in step (a) one of the selected characteristics is the time between an initiation of the at least one sound at the sound initiation location and an arrival of the at least one sound at the sound measurement location.
5. The method of claim 1, wherein in step (a) one of the selected characteristics is loudness.
6. The method of claim 1, wherein in step (a) one of the selected characteristics is a sound quality characteristic.
7. The method of claim 1, wherein step (f) comprises repeating steps (c) through (e) until two or more of the differences between the first sound signature and the second sound signature are decreased.
8. The method of claim 1, wherein step (e) includes at least one of adding a sound reflecting surface and changing the location of a sound reflection surface.
9. The method of claim 1, wherein step (e) includes adding an acoustical feature.
10. The method of claim 9, wherein the acoustical feature is a scenery element located on a stage.
11. The method of claim 9, wherein the acoustical feature is a sound reflection surface material characteristic.
12. The method of claim 11, wherein the surface material is a fabric.

1. A computer-based method for reproducing a sound quality in a performance space, the method comprising: accessing a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; receiving sound data from a sound input device in a second performance space; modifying the sound data to match a sound characteristic of the multi-dimensional sound signature; and transmitting the modified sound data through a sound output device in the second performance space.
2. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
4. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, or frequency of sound reflections.
5. The computer-based method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted in the second performance space.
6. The computer-based method of claim 1, further comprising: simultaneously transmitting the modified sound data through a sound output device in the second performance space.
7. The computer-based method of claim 6, wherein the sound output device is a speaker.
8. The computer-based method of claim 6, wherein the sound output device is a headphone.
9. The computer-based method of claim 1, wherein the audience location is an area of audience seats in the first performance space.
10. The computer-based method of claim 1, wherein the audience location is a specific seat in the first performance space.
11. A system comprising: an acoustic processing facility structured to access a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; and a sound input device structured to generate sound data from a second performance space and to transmit the sound data to the acoustic processing facility; wherein the acoustic processing facility is further structured to modify the sound data to match a sound characteristic of the multi-dimensional sound signature.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions including at least one of timing, direction, amplitude or frequency of sound reflections.
15. The system of claim 11, wherein modification of the sound data by the acoustic processing facility reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted.
16. The system of claim 11, further comprising: a sound output device to simultaneously transmit the modified sound data.
17. The system of claim 16, wherein the sound output device is a speaker.
18. The system of claim 16, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the first performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the first performance space.





Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 8396226 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter  as the cited patent with obvious wording variations.
Patent US 8396226 B2
Instant
1. A method comprising a computer program, stored in at least one non-transitory computer-readable storage media, executable by at least one processor for: determining at least one reflection of sound from a sound initiation location at a location within a great hall, such that the at least one reflection is selected from the group of reflection angles consisting of: a floor reflection with a delay between 0.5 and 1.5, side left reflection with a delay between 5.0 and 30.7, side right reflection with a delay between 7.9 and 34.8, upper left reflection with a delay between 25.4 and 69.1, upper right reflection with a delay between 28.7 and 71.4, ceiling reflection with a delay between 39.4 and 83.9, ceiling corner left reflection with a delay between 43.0 and 92.5, ceiling corner right reflection with a delay between 45.3 and 92.8, rear wall reflection with a delay between 7.2 and 175.3, side-rear left reflection with a delay between 11.8 and179.8, side-rear right reflection with a delay between 14.6 and 179.5, upper corner rear left reflection with a delay between 31.1 and 192.0, upper corner rear right reflection with a delay between 34.3 and 191.5, ceiling-rear reflection with a delay between 44.6 and 198.3, wherein the delays are measured in milliseconds; comparing the time delay for the at least one reflection with the time delay for the corresponding reflection angle selected from the group of reflection angles; and modifying the design of the great hall to bring each reflection within the time delay range for the corresponding reflection angle selected from the group of reflection angles.
2. A method comprising a computer program stored in at least one non-transitory computer-readable storage media, executable by at least one processor for: determining at least one reflection of sound from a sound initiation location at a location within a great hall, such that the at least one reflection is selected from the group of reflection angles consisting of: a floor reflection with a delay between 0.5 and 1.5, side left reflection with a delay between 7.9 and 34.8, side right reflection with a delay between 5.0 and 30.7, upper left reflection with a delay between 28.7 and 71.4, upper right reflection with a delay between 25.4 and 69.1, ceiling reflection with a delay between 39.4 and 83.9, ceiling corner left reflection with a delay between 45.3 and 92.8, ceiling corner right reflection with a delay between 43.0 and 92.5, rear wall reflection with a delay between 7.2 and 175.3, side-rear left reflection with a delay between 14.6 and 179.5, side-rear right reflection with a delay between 11.8 and 179.8, upper corner rear left reflection with a delay between 34.3 and 191.5, upper corner rear right reflection with a delay between 31.1 and 192.0, ceiling-rear reflection with a delay between 44.6 and 198.3, wherein the delays are measured in milliseconds; comparing the time delay for the at least one reflection with the time delay for the corresponding reflection angle selected from the group of reflection angles; and modifying the design of the great hall to bring each reflection within the time delay range for the corresponding reflection angle selected from the group of reflection angles.
3. A method comprising a computer program stored in at least one non-transitory computer-readable storage media, executable by at least one processor for: determining at least one reflection of sound from a sound initiation location at a location within a great hall, such that the at least one reflection is selected from the group of reflection angles consisting of: a floor reflection with a delay between 0.8 and 1.9, front reflection with a delay between 7.0 and 8.9, side left reflection with a delay between 3.2 and 22.1, side fight reflection with a delay between 10.6 and 28.0, rear reflection with a delay between 8.3 and 67.3, side-rear left reflection with a delay between 10.9 and 73.3, side-rear right reflection with a delay between 17.6 and 73.3, ceiling reflection with a delay between 19.3 and 35.0, ceiling corner left reflection with a delay between 21.5 and 44.6, ceiling corner right reflection with a delay between 27.4 and 46.8, ceiling-rear wall reflection with a delay between 25.2 and 79.1, side-side left reflection with a delay between 23.3 and 52.2, side-side right reflection with a delay between 33.8 and 58.5, front-side left reflection with a delay between 11.3 and 25.9, front-side fight reflection with a delay between 17.9 and 31.0, ceiling-rear side left reflection with a delay between 27.3 and 84.3, ceiling-rear side fight reflection with a delay between 32.8 and 84.3, wherein the delays are measured in milliseconds; comparing the time delay for the at least one reflection with the time delay for the corresponding reflection angle selected from the group of reflection angles; and modifying the design of the great hall to bring each reflection within the time delay range for the corresponding reflection angle selected from the group of reflection angles.
4. A method comprising a computer program stored in at least one non-transitory computer-readable storage media, executable by at least one processor for: determining at least one reflection of sound from a sound initiation location at a location within a great hall, such that the at least one reflection is selected from the group of reflection angles consisting of: a floor reflection with a delay between 0.8 and 1.9, front reflection with a delay between 7.0 and 8.9, side left reflection with a delay between 10.6 and 28.0, side fight reflection with a delay between 3.2 and 22.1, rear reflection with a delay between 8.3 and 67.3, side-rear left reflection with a delay between 17.6 and 73.3, side-rear right reflection with a delay between 10.9 and 73.3, ceiling reflection with a delay between 19.3 and 35.0, ceiling corner left reflection with a delay between 27.4 and 46.8, ceiling corner right reflection with a delay between 21.5 and 44.6, ceiling-rear wall reflection with a delay between 25.2 and 79.1, side-side left reflection with a delay between 33.8 and 58.5, side-side right reflection with a delay between 23.3 and 52.2, front-side left reflection with a delay between 17.9 and 31.0, front-side fight reflection with a delay between 11.3 and 25.9, ceiling-rear side left reflection with a delay between 32.8 and 84.3, ceiling-rear side fight reflection with a delay between 27.3 and 84.3, wherein the delays are measured in milliseconds; comparing the time delay for the at least one reflection with the time delay for the corresponding reflection angle selected from the group of reflection angles; and modifying the design of the great hall to bring each reflection within the time delay range for the corresponding reflection angle selected from the group of reflection angles.

1. A computer-based method for reproducing a sound quality in a performance space, the method comprising: accessing a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; receiving sound data from a sound input device in a second performance space; modifying the sound data to match a sound characteristic of the multi-dimensional sound signature; and transmitting the modified sound data through a sound output device in the second performance space.
2. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a measured sound quality.
3. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
4. The computer-based method of claim 1, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions selected from the group consisting of timing, direction, amplitude, or frequency of sound reflections.
5. The computer-based method of claim 1, wherein modifying the sound data reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted in the second performance space.
6. The computer-based method of claim 1, further comprising: simultaneously transmitting the modified sound data through a sound output device in the second performance space.
7. The computer-based method of claim 6, wherein the sound output device is a speaker.
8. The computer-based method of claim 6, wherein the sound output device is a headphone.
9. The computer-based method of claim 1, wherein the audience location is an area of audience seats in the first performance space.
10. The computer-based method of claim 1, wherein the audience location is a specific seat in the first performance space.
11. A system comprising: an acoustic processing facility structured to access a multi-dimensional sound signature, stored in a computer, for an audience location in a first performance space; and a sound input device structured to generate sound data from a second performance space and to transmit the sound data to the acoustic processing facility; wherein the acoustic processing facility is further structured to modify the sound data to match a sound characteristic of the multi-dimensional sound signature.
12. The system of claim 11, wherein the multi-dimensional sound signature comprises a measured sound quality.
13. The system of claim 11, wherein the multi-dimensional sound signature comprises a time-based sound reflection sequence within the first performance space for at least two sound parameters.
14. The system of claim 11, wherein the multi-dimensional sound signature comprises a combination of a plurality of different sound dimensions including at least one of timing, direction, amplitude or frequency of sound reflections.
15. The system of claim 11, wherein modification of the sound data by the acoustic processing facility reduces a difference between an acoustic environment of the second performance space and the multi-dimensional sound signature when the modified sound data is transmitted.
16. The system of claim 11, further comprising: a sound output device to simultaneously transmit the modified sound data.
17. The system of claim 16, wherein the sound output device is a speaker.
18. The system of claim 16, wherein the sound output device is a headphone.
19. The system of claim 11, wherein the audience location is an area of audience seats in the first performance space.
20. The system of claim 11, wherein the audience location is a specific seat in the first performance space.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654